 In the Matter Of PERFECTION GARMENT COMPANY,' EMPLOYERandMARYLAND-VIRGINIA DISTRICT, ILGvVU-AFL, PETITIONERCase No. 5-R-2.537.-Decided January X0,1947Mr. Harry H. Byrer,of Martinsburg, W. Va., for the Employer.Messrs. Jacob J. EdelmanandIrwin Jaffee,andMiss Angela Bain-bace,all of Baltimore, Md., for the Petitioner.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearii3g in this case was held at Martins-burg, West Virginia, on October 31,1946, before Karle K. Shawe, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'At the hearing theEmployer by an "Answer and Motion" moved to dismiss the proceed-ings on the ground that the Petitioner did not possess sufficient interestto justify holding au election and, if it did, such interest had been pro-The motion is hereby denied.Under present Board practice, the FieldExaminer's report on the showing of interest by a petitioning union isnot admitted into evidence and is, therefore, not open to attack by anopposing party.'We have frequently explained that authorizationcards are an administrative expedient utilized by the Board to enableit to determine for itself with a minimum expenditure of time and'Name as amended at the hearing.'At the healing, the Employer protested the action of the hearing officer in questioningits president as to the relationship between it and Perfection Frocks, Inc., which was alsonamed as an employer in the petition, despite the concession of the Employer that it wasthe employer of the employees involved. In its brief, the Employer contends that thisexamination by the hearing officer was not made in good faith.We do not agree. Therecord discloses that until the close of the hearing, when the hearing officer permitted theamendment of the petition herein so as to delete the name of Perfection Frocks, Inc., asan employer, the relationship of Perfection Fiocks, Inc , to the Employer was in issue.It was, therefore, the duty of the hearing officer fully to explore the interest which Per-fection Frocks Inc. might have in the business of the Employer.8SeeMatter of 0. D. Jennings & Company,68 N. L It. B 516, and cases cited therein.72 N. L. R. B., No. 39.210A PERFECTION GARMENT COMPANY211money whether the petitioning or other union has sufficient interestto justify the Board in proceeding with an investigation.Becausethe cards serve only this limited administrative purpose, the Boarddoes not permit any direct or collateral attack by an opposing partyon their validity..Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF TIIE EMPLOYERPerfection Garment Company, a West Virginia corporation, ischiefly engaged in the manufacture of women's dresses. It owns andoperates two plants, one at Martinsburg and one at Charles Town,West Virginia.Both plants are involved in the proceeding.Prac-tically all the material used in the manufacturing process is purchasedoutside the State of Wrest Virginia; practically all of its finishedproducts are shipped to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V. THE APPROPRIATE UNITThe parties agree generally that a unit of all production and main-tenance employees of the Employer at the Martinsburg and CharlesTown plants, including shipping department employees, watchmen,firemen and truck drivers, but excluding office clerical and supervisory0 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees would be appropriate.They disagree, however, withrespect to the inclusion of instructors and learners.Instructors:The Petitioner would exclude and the Employer in-clude the approximately 10 instructors who teach learners how to,operate the machines.Both the instructors and the learners workunder the supervision of foremen.The instructors cannot hire ordischarge learners.Neither are they expected, as part of their duties,effectively to recommend changes in the status of learners, althoughthey may be asked, in the case of learners whose piece work recordsindicate a lack of production, to express an opinion as to the adapt-ability of such learners.We find that instructors are not supervisorswithin the Board's customary definition and we shall, therefore,include them in the unit.Learners:The Petitioner would include and the Employer excludethese employees.There are approximately 20 learners.They arehired for a 480-hour trial period.During this time, they perform thesame type of work asregular production employees but under the im-mediate direction of instructors and for a lower rate.Their workingconditions are substantially the same as those for permanent employ-ees.More than 50 percent of the learners become permanent employeesat the end of their trial period.They are customarily included inproduction and maintenance units in similar plants in the area.Wefind that the learners have substantial interests in common with thepermanent employees.We shall include them.We find that all production and maintenance employees of the Em-ployer at its plants in Martinsburg and Charles Town, West Virginia,including shipping department employees, watchmen, firemen, truckdrivers, instructors, and learners, but excluding office clerical em-ployees, foremen, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collectivebargainingwith Perfection Garment Company,Martinsburg,and Charles Town, West Virginia,an election by secretballot shall be conducted as early as possible,but not later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Fifth Region, acting inthis matter as agent for the National Labor Relations Board-,and sub-A PERFECTION GARMENT COMPANY213ject to Sections 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4, among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by Maryland-Virginia District,1LG`VU-AFL, for the purposes of collective bargaining.